Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I hereby consent to the use in this Amendment No. 3 to the Registration Statement of Omagine, Inc. on Form S-1 of my report dated May 16, 2012 (except as to Notes 1 and 10 which are dated January 22, 2013), appearing in the Prospectus, which is part of Amendment No. 3 to this Registration Statement. I also consent to the reference to the firm under the heading “Experts” in such Prospectus. /s/ Michael T. Studer CPA P.C . Michael T. Studer CPA P.C. Freeport, New York January 31, 2013
